 



Execution Version



 

 



SECURITIES PURCHASE OPTION AGREEMENT

 

This SECURITIES PURCHASE OPTION AGREEMENT (this “Agreement”) is made as of this
14th day of February, 2012 by and between ROI Acquisition Corp., a Delaware
corporation (the “Company”), having its principal place of business at 9 West
57th Street, New York, NY 10019 and ROIC Acquisition Holdings LP, a Delaware
limited partnership (the “Sponsor”).

 

WHEREAS, the Company desires to provide to the Sponsor the right to purchase
(the “Purchase Option”) on a private placement basis (the “Offering”) units that
are identical to the units (the “Units”) offered in the Company’s proposed
initial public offering (except as set forth in Section 7) (the “IPO”) for a
purchase price of $10.00 per Unit (the “Purchase Price”); and

 

WHEREAS, the Sponsor wishes to accept such Purchase Option.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Sponsor hereby
agree as follows:

 

1.Agreement to Subscribe

 

1.1. Purchase and Issuance of the Purchase Option. The Sponsor has the option,
in the Sponsor’s sole discretion, to purchase Units from the Company in a
private placement at the Purchase Price. The maximum aggregate purchase price of
the Offering shall equal (i) $15,000,000 (or $17,250,000 if the underwriters’
over-allotment option is exercised in full in connection with the IPO), minus
(ii) the aggregate price of the open market purchases of shares of Common Stock
made by the Sponsor commencing two business days after the Company files a
preliminary proxy statement relating to the Company’s initial Business
Combination (as such term is defined in the registration statement filed by the
Company in connection with the IPO (the “Registration Statement”)) and ending on
the business day immediately preceding the record date for the meeting of
stockholders at which such initial Business Combination is to be voted on, or
(iii) the aggregate tender offer price of the redemption of the shares of Common
Stock conducted by the Sponsor under the tender offer rules in connection with
the Company’s initial Business Combination without a stockholder vote.

 

1.2. Closing. The closing (the “Closing”) of the Offering, shall take place at
the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas,
New York, New York 10036 at 5:00 PM on the day on which the Purchase Option is
exercised pursuant to Section 1.5 (the “Closing Date”).

 

1.3. Delivery of the Purchase Price. At least one business day prior to the
Closing Date, the Sponsor agrees to deliver a certified bank check or wire
transfer of immediately available funds denominated in United States Dollars to
the Company, in an amount equal to the Purchase Price multiplied by the number
of Units to be purchased by the Sponsor.

 

1.4. Delivery of Unit Certificate. Upon delivery of the purchase price in
accordance with Section 1.3, the Sponsor shall become irrevocably entitled to
receive a certificate representing the Units.

 

1.5. Restriction on Exercise. The Sponsor cannot exercise the Purchase Option
until (i) they have completed the open market purchases of the shares of Common
Stock or (ii) the Company consummates their initial Business Combination and
conducts a redemption of shares of Common Stock without a stockholder vote
pursuant to Rule 13e-4 and Regulation 14E of the Securities Exchange Act of
1934, as amended, which regulates issuer tender offers.

 

1.6. Method of Exercise. The Purchase Option shall be exercisable by written
notice. The notice must state the number of Units for which the Purchase Option
is being exercised, and must contain such other representations and agreements
with respect to such Units as may be required by the Company. The notice must be
signed by the Sponsor and shall be delivered in person or by certified mail to
the secretary of the Company. The notice must be accompanied by payment of the
Purchase Price for each Unit exercised thereunder. The Purchase Option shall be
deemed to be exercised upon receipt by the Company of such written notice
accompanied by the Purchase Price for each Unit exercised thereunder. No Units
shall be issued pursuant to the exercise of the Purchase Option unless such
issuance and such exercise comply with all relevant provisions of law.

 



 

 

 

2.Representations and Warranties of the Sponsor

 

The Sponsor represents and warrants to the Company that:

 

2.1. Organization and Qualification. The Sponsor has been duly organized and is
validly existing as a Delaware limited partnership and has the requisite
corporate power to own its properties and assets and to carry on its business as
now being conducted.

 

2.2. No Government Recommendation or Approval. The Sponsor understands that no
United States federal or state agency or similar agency of any other country has
passed upon or made any recommendation or endorsement of the Company, the
Offering, the Units, or the shares of common stock and warrants underlying the
Units (collectively, the “Securities”).

 

2.3. Authority. Upon execution and delivery by the Sponsor, this Agreement is a
legal, valid and binding agreement of the Sponsor, enforceable against the
Sponsor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

2.4. Private Offering. the Sponsor represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). the Sponsor
acknowledges that the sale contemplated hereby is being made in reliance on a
private placement exemption to “Accredited Investors” within the meaning of
Section 501(a) of Regulation D under the Securities Act.

 

2.5. Authorization; Enforcement. (i) The Sponsor has the requisite power and
authority to enter into and perform its obligations under this Agreement in
accordance with the terms hereof, (ii) the execution, delivery and performance
of this Agreement by the Sponsor and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action and no
further consent or authorization of the Sponsor or its partners is required, and
(iii) this Agreement constitutes the valid and binding obligations of the
Sponsor enforceable against the Sponsor in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

2.6. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Sponsor of the transactions contemplated hereby do not
violate, conflict with or constitute a default under (i) any agreement,
indenture or instrument to which the Sponsor is a party or (ii) any law,
statute, rule or regulation to which the Sponsor is subject, or any agreement,
order, judgment or decree to which the Sponsor is subject.

 

2.7. No Legal Advice from Company. The Sponsor acknowledges that it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
the Sponsor’s own legal counsel and investment and tax advisors. Except for any
statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, the Sponsor is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.

 

2.8. Access to Information; Independent Investigation. Prior to the execution of
this Agreement, the Sponsor has had the opportunity to ask questions of and
receive answers from representatives of the Company concerning an investment in
the Company, as well as the finances, operations, business and prospects of the
Company, and the opportunity to obtain additional information to verify the
accuracy of all information so obtained. In determining whether to make this
investment, the Sponsor has relied solely on its own knowledge and understanding
of the Company and its business based upon its own due diligence investigation
and the information furnished pursuant to this paragraph. The Sponsor
understands that no person has been authorized to give any information or to
make any representations which were not furnished pursuant to this Section 2 and
it has not relied on any other representations or information in making its
investment decision, whether written or oral, relating to the Company, its
operations and/or its prospects.

 



2

 

 

2.9. Reliance on Representations and Warranties. The Sponsor understands the
Units are being offered and sold to him in reliance on exemptions from the
registration requirements under the Securities Act, and analogous provisions in
the laws and regulations of various states, and that the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Sponsor set forth in this Agreement in
order to determine the applicability of such provisions.

 

2.10. No Advertisements. Sponsor is not subscribing for the Units as a result of
or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or as a result of
the public filing of a Registration Statement.

 

2.11. Legend. The Sponsor acknowledges and agrees the certificates evidencing
the Securities shall bear a restrictive legend (the “Legend”), in form and
substance as set forth in Section 4 hereof, prohibiting the offer, sale, pledge
or transfer of the securities, except (i) pursuant to an effective registration
statement covering these securities under the Securities Act or (ii) pursuant to
any other exemptions from the registration requirements under the Securities Act
and such laws which, in the opinion of counsel for the Company, is available.

 

2.12. Experience, Financial Capability and Suitability. The Sponsor is (i)
sophisticated in financial matters and is able to evaluate the risks and
benefits of its investment in the Securities and (ii) able to bear the economic
risk of its investment in the Securities for an indefinite period of time
because the Securities have not been registered under the Securities Act and
therefore cannot be sold unless subsequently registered under the Securities Act
or an exemption from such registration is available. The Sponsor has substantial
experience in evaluating and investing in transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. The Sponsor must bear the economic risk of this investment until
the Securities are sold pursuant to: (i) an effective registration statement
under the Securities Act; or (ii) an exemption from registration is available
with respect to such sale. The Sponsor is able to bear the economic risks of an
investment in the Securities and to afford a complete loss of its investment in
the Securities.

 

2.13. Investment Purposes. The Sponsor is purchasing the Units solely for
investment purposes, for its own account and not for the account or benefit of
any other person, and not with a view towards the distribution or dissemination
thereof and the Sponsor has no present arrangement to sell the interest in the
Securities to or through any person or entity.

 

2.14. Restrictions on Transfer. The Sponsor acknowledges and understands the
Units are being offered in a transaction not involving a public offering in the
United States within the meaning of the Securities Act. The Securities have not
been registered under the Securities Act, and, if in the future the Sponsor
decides to offer, resell, pledge or otherwise transfer the Securities, such
Securities may be offered, resold, pledged or otherwise transferred only (A)
pursuant to an effective registration statement filed under the Securities Act,
(B) pursuant to an exemption from registration under Rule 144 promulgated under
the Securities Act (“Rule 144”), if available, or (C) pursuant to any other
available exemption from the registration requirements of the Securities Act,
and in each case in accordance with any applicable securities laws of any state
or any other jurisdiction. The Sponsor agrees that if any transfer of its
Securities or any interest therein is proposed to be made, as a condition
precedent to any such transfer, the Sponsor may be required to deliver to the
Company an opinion of counsel satisfactory to the Company. Absent registration
or another available exemption from registration, the Sponsor agrees it will not
resell the Securities. The Sponsor further acknowledges that because the Company
is a shell company, Rule 144 will not be available to the Sponsor for the resale
of the Securities until the one year anniversary following consummation of the
initial Business Combination of the Company pursuant to Rule 144(i).

 

3.Representations and Warranties of the Company

 



3

 

 

The Company represents and warrants to the Sponsor that:

 

3.1. Valid Issuance of Share Capital. The total number of all classes of share
capital which the Company has authority to issue is (i) 100,000,000 shares of
common stock and (ii) an 1,000,000 preferred shares. As of the date hereof, the
Company has issued 2,156,250 Shares (of which up to an aggregate of 915,441 of
such Shares are subject to forfeiture as described in the Registration
Statement) and no preferred shares are issued and outstanding. All of the Shares
to be issued pursuant to the Offering have been duly authorized, and when issued
pursuant to this Agreement will be validly issued, fully paid and
non-assessable.

 

3.2. Title to Units. Upon issuance in accordance with, and payment pursuant to,
the terms hereof each of the Units to be issued in the Offering will be duly and
validly issued, fully paid and non-assessable. Upon issuance in accordance with,
and payment pursuant to, the terms hereof, the Sponsor will have or receive good
title to the Units, free and clear of all liens, claims and encumbrances of any
kind, other than (i) any transfer restrictions hereunder and under the other
agreements contemplated hereby and (ii) transfer restrictions under federal and
state securities laws.

 

3.3. Title to Warrants. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the warrant agreement to be entered into on or prior to
the closing of the IPO as described in the Registration Statement (the “Warrant
Agreement”), as the case may be, each of the Warrants and the Warrant Shares
will be duly and validly issued, fully paid and non-assessable. Upon issuance in
accordance with, and payment pursuant to, the terms hereof and the Warrant
Agreement, as the case may be, the Sponsor will have or receive good title to
the Warrants, free and clear of all liens, claims and encumbrances of any kind,
other than (i) any transfer restrictions hereunder and under the other
agreements contemplated hereby and (ii) transfer restrictions under federal and
state securities laws.

 

3.4. Organization and Qualification. The Company has been duly incorporated and
is validly existing as a Delaware corporation and has the requisite corporate
power to own its properties and assets and to carry on its business as now being
conducted.

 

3.5. Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Units in accordance with the terms hereof, (ii) the
execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes, and upon the execution and
delivery thereof, the Units and the Warrants will constitute, the valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization, or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by equitable principles of
general application and except as enforcement of rights to indemnity and
contribution may be limited by federal and state securities laws or principles
of public policy.

 

3.6. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s organizational documents, (ii)
conflict with, or constitute a default under any agreement, indenture or
instrument to which the Company is a party or (iii) violate any law, statute,
rule or regulation to which the Company is subject or any agreement, order,
judgment or decree to which the Company is subject. Other than any Securities
and Exchange Commission, state or foreign securities filings which may be
required to be made by the Company subsequent to the Closing, and any
registration statement which may be filed pursuant thereto, the Company is not
required under federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or self-regulatory entity in order for it to
perform any of its obligations under this Agreement or issue the Units in
accordance with the terms hereof.

  

4

 



 

4.Legends

 

4.1. Legend. The Company will issue the Units, and when issued, the Shares, the
Warrants and the Warrant Shares, purchased by the Sponsor, in the name of the
Sponsor. The Units will bear a legend in substantially the following form and
the Company is authorized to give appropriate “stop transfer” instructions to
its transfer agent:

 

THESE SECURITIES (i) HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT, (B) PURSUANT TO
AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE) OR (C) PURSUANT TO ANY OTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LETTER AGREEMENT
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING
THE TERM OF THE LETTER AGREEMENT, EXCEPT IN ACCORDANCE WITH THE TERMS THEREOF.

 

SECURITIES EVIDENCED BY THIS CERTIFICATE AND THE SHARES OF COMMON STOCK OF THE
COMPANY ISSUABLE UPON EXERCISE OF SUCH SECURITIES ARE ENTITLED TO REGISTRATION
RIGHTS UNDER A REGISTRATION RIGHTS AGREEMENT BETWEEN THE COMPANY AND THE HOLDER.

 

4.2. Sponsor’s Compliance. Nothing in this Section 4 shall affect in any way the
Sponsor’s obligations and agreements to comply with all applicable securities
laws upon resale of the Securities.

 

4.3. Company’s Refusal to Register Transfer of the Securities. The Company shall
refuse to register any transfer of the Securities, if in the sole judgment of
the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or (ii)
pursuant to an available exemption from the registration requirements of the
Securities Act.

 

4.4. Registration Rights. The Sponsor will be entitled to certain registration
rights which will be governed by a registration rights agreement to be entered
into with the Company on or prior to the closing of the IPO.

 

5.Securities Laws Restrictions

 

Sponsor agrees not to sell, transfer, pledge, hypothecate or otherwise dispose
of all or any part of the Securities unless, prior thereto (a) a registration
statement on the appropriate form under the Securities Act and applicable state
securities laws with respect to the Securities proposed to be transferred shall
then be effective or (b) the Company shall have received an opinion from counsel
reasonably satisfactory to the Company, that such registration is not required
because such transaction complies with the Securities Act and the rules
promulgated by the Securities and Exchange Commission thereunder and with all
applicable state securities laws.

 

6.Rescission Right Waiver and Indemnification

 

6.1. Rescission Waiver. Sponsor understands and acknowledges an exemption from
the registration requirements of the Securities Act requires there be no general
solicitation of purchasers of the Purchase Option or the Units. In this regard,
if the IPO were deemed to be a general solicitation with respect to the
Offering, the offer and sale of such Purchase Option and Units may not be exempt
from registration and, if not, the Sponsor may have a right to rescind its
purchase of the Purchase Option and Units. In order to facilitate the completion
of the Offering and in order to protect the Company, its stockholders and the
Trust Account (as such term is defined in the Registration Statement) from
claims that may adversely affect the Company or the interests of its
stockholders, the Sponsor hereby agrees to waive, to the maximum extent
permitted by applicable law, any claims, right to sue or rights in law or
arbitration, as the case may be, to seek rescission of its purchase of the
Purchase Option and Units. Sponsor acknowledges and agrees this waiver is being
made in order to induce the Company to sell the Purchase Option and Units to the
Sponsor. Sponsor agrees the foregoing waiver of rescission rights shall apply to
any and all known or unknown actions, causes of action, suits, claims or
proceedings (collectively, “Claims”) and related losses, costs, penalties, fees,
liabilities and damages, whether compensatory, consequential or exemplary, and
expenses in connection therewith, including reasonable attorneys’ and expert
witness fees and disbursements and all other expenses reasonably incurred in
investigating, preparing or defending against any Claims, whether pending or
threatened, in connection with any present or future actual or asserted right to
rescind the purchase of the Purchase Option and Units hereunder or relating to
the purchase of the Purchase Option and Units and the transactions contemplated
hereby.

 



5

 

 

6.2. No Recourse Against Trust Account. Sponsor agrees not to seek recourse
against the Trust Account for any reason whatsoever in connection with its
purchase of the Purchase Option and Units or any Claim that may arise now or in
the future.

 

6.3. Third Party Beneficiaries. Sponsor acknowledges and agrees the stockholders
of the Company are and shall be third-party beneficiaries of the foregoing
provisions of this Agreement to the fullest extent permissible under applicable
law.

 

6.4. Section 6 Waiver. Sponsor agrees that, to the fullest extent permissible
under applicable law, to the extent any waiver of rights under this Section 6 is
ineffective as a matter of law, the Sponsor has offered such waiver for the
benefit of the Company as an equitable right that shall survive any statutory
disqualification or bar that applies to a legal right. Sponsor acknowledges the
receipt and sufficiency of consideration received from the Company hereunder in
this regard.

 

7.Terms of the Units

 

The Units shall be substantially identical to the units included in the units
offered in the IPO, except the Units: (i) will be subject to the transfer
restrictions described in the Letter Agreement among the Company, its officers
and directors, GEH Capital Inc. and the Sponsor, (ii) are being purchased
pursuant to an exemption from the registration requirements of the Securities
Act and will become freely tradable only after certain conditions are met or the
resale of the Units is registered under the Securities Act, (iii) the warrants
comprising the Units will be non-redeemable so long as they are held by the
Sponsor or any of its permitted transferees and (iv) the Warrants comprising the
Units are exercisable for cash or on a “cashless” basis if held by the Sponsor
or any of its permitted transferees.

 

8.Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. The parties hereto hereby waive any right to a jury trial
in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

9.Assignment; Entire Agreement; Amendment

 

9.1. Assignment. Neither this Agreement nor any rights hereunder may be assigned
by any party to any other person other than by the Sponsor to a person agreeing
to be bound by the terms hereof.

 

9.2. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
any and all prior discussions, agreements and understandings of any and every
nature.

 

9.3. Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

 



6

 

 

9.4. Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns.

 

10.Notices; Indemnity

 

10.1. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address set forth on the first page of this Agreement or to such other address
as a party may designate by notice hereunder, and shall be either (a) delivered
by hand, (b) sent by overnight courier, or (c) sent by certified mail, return
receipt requested, postage prepaid. All notices, requests, consents and other
communications hereunder shall be deemed to have been given either (i) if by
hand, at the time of the delivery thereof to the receiving party at the address
of such party set forth above, (ii) if sent by overnight courier, on the next
business day following the day such notice is delivered to the courier service,
or (iii) if sent by certified mail, on the fifth business day following the day
such mailing is made.

 

10.2. Indemnification. Each party shall indemnify the other party against any
loss, cost or damages (including reasonable attorney’s fees and expenses)
incurred as a result of such party’s breach of any representation, warranty,
covenant or agreement set forth in this Agreement.

 

11.Counterparts

 

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.

 

12.Survival; Severability

 

12.1. Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive the Closing and one (1) year following the
consummation of an initial Business Combination.

 

12.2. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

13.Headings

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

14.Construction

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties hereto and
no presumption or burden of proof will arise favoring or disfavoring any party
hereto because of the authorship of any provision of this Agreement. The words
“include ,”“includes ,”and “including “will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

[remainder of page intentionally left blank]

 



7

 

 

This subscription is accepted by the Company as of the date first written above.

 

ROI Acquisition Corp.

 

By: /s/ Joseph A. De Perio

Name: Joseph A. De Perio

Title: President

Accepted and agreed this
February 14, 2012

 

 

ROIC ACQUISITION HOLDINGS LP

 

By: /s/ George Hall

Name: George Hall

Title: Managing Member of ROIC Acquisition Holdings GP LLC

 

 



Signature page to Securities Purchase Option Agreement



 



